July 14, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                  LUIS ANTONIO GALLEGOS, Appellant

NO. 14-15-00374-CR                         V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.